MICHAEL DALY HAWKINS, Circuit Judge,
concurring in part and dissenting in part:
I join the majority in all but part IV.A.2 of the Opinion. In a perfect world in which racial discrimination did not exist and its vestiges did not remain, each racial and ethnic community and interest group would need to “pull, haul, and trade to find common *561political ground.” Johnson v. De Grandy, 512 U.S. 997, 1020, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994). We are not there yet. Instead, we live in a world in which political participation and opportunity are simply not equally available to a member of every race. To eradicate those voting practices with discriminatory results that “perpetuate the effects of past purposeful discrimination,” Congress passed the Voting Rights Act, and federal courts enforce it. See S.Rep. No. 97-417, 97th Cong., 2d Sess. (1982), reprinted in 1982 U.S.C.C.A.N. 117, 218. In fulfilling our duty, we should be less concerned with creating bright-line rules and more dedicated to accomplishing justice for the parties.
The only virtue of the majority’s bright-line rule is simplicity. “Because the resolution of a voting dilution claim requires close analysis of unusually complex factual patterns,” Westwego Citizens for Better Government v. City of Westwego, 872 F.2d 1201, 1203 (5th Cir.1989) (citation omitted), the court should not resort to unyielding rules to decide these cases.
That is the defect inherent in the adoption of a strict bright-line rule. It is a “shortcut” that “fall[s] prey to the myopic presumption there is a minority preferred candidate in any race in which the minority votes.” Sanchez v. Colorado, 97 F.3d 1303, 1320 (10th Cir.1996). This rule prevents the district court from analyzing the historical environment and current choices facing minority voters. The result here is to confer “minority-preferred candidate” status even on those candidates who were the “least disfavored” among many disfavored candidates by minority voters.
A better approach is that adopted by the Third and Tenth Circuits which involves a “detailed, practical evaluation of the extent to which any particular white candidate was, as a realistic matter, the minority voters’ representative of choice.” Jenkins v. Red Clay Consol. School Dist., 4 F.3d 1103, 1129 (3d Cir.1993); see Sanchez, 97 F.3d at 1321. This flexible approach considers four non-exhaustive factors: minority sponsorship of a candidate; the candidate’s attention to minority issues or the minority community; the rate of minority turnout; and disincentives for minorities to run for office. See Jenkins, 4 F.3d at 1129. Only through such a searching inquiry can the district court best analyze the true choices facing minority voters and decide the extent of racially polarized voting under the third prong of Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986).
The danger of a “one-size-fits-all” bright-line rule is its unyielding rigidity and insensitivity to the particular facts of a voting rights ease. The rule adopted by the majority here is by far the most unforgiving, absolute rule adopted by any circuit to consider the issue. Even those circuits which have adopted some form of a bright-line rule allow some factual inquiry into the “minority-preferred candidate’s” support from minority voters. The Second Circuit, for example, sets a 50% minority-support threshold before considering a candidate “minority preferred.” See NAACP v. City of Niagara Falls, N.Y., 65 F.3d 1002, 1019 (2d Cir.1995). The Fourth Circuit, while presuming that a candidate who receives less than 50% of the minority vote but who would have won if the election were held only among minority voters is “minority preferred,” nevertheless requires “an individualized assessment ... in order to confirm that such a candidate may appropriately be so considered.” Lewis v. Alamance County, 99 F.3d 600, 614 (4th Cir.1996), cert. denied, — U.S. -, 117 S.Ct. 1820, 137 L.Ed,2d 1028 (1997). This prevents a candidate with tepid minority support from being considered in a Gingles prong three analysis. The majority’s elimination of the 50% requirement opens the door for candidates only marginally favored by minority voters to count in the Gingles equation.
What makes the majority’s adoption of this bright-line rule all the more surprising is that it is unnecessary to decide this case. The parties have hotly disputed nearly every issue from mootness to the special circumstances doctrine; the only thing they seem to agree on is that Tom Urbanske was a Hispanic-preferred candidate in 1988 and 1992. For each of the elections studied in this lawsuit, there is no- dispute on this record as to the identity of the minority-preferred candidate. The rule the májority *562adopts today resolves nothing for these parties and adds nothing to the disposition of this particular case.